Title: Thomas Jefferson to Jonas Keller, 8 January [1818]
From: Jefferson, Thomas
To: Keller, Jonas


                    
                        Sir
                        Monticello Jan. 8. 17. [1818]
                    
                    On seeing it announced in the newspapers that a number of stocking weavers from Switzerland were arrived at Washington under direction of mr Lee, and supposing they would not all find business there I proposed to him to send one to Charlottesville, which I thought a good stand. he informed me that the whole constituted a company which could not separate; but that an apprentice should be recieved from Charlottesville, who should be taught & discharged at the end of one year paying his own board, which he supposed would be 2.D. a week. on this, three persons in Charlottesville, of whom mr Leitch is one, agreed to send mr Stewart, chiefly with the charitable view of giving him a trade to maintain himself & to repay what they should have advanced for him. in this I had no other concern than to have offered to contribute a certain sum, to help the young man, gratis and without asking reimbursement, or being concerned in the company. on the reciept of your letter of Dec. 14. I referred it to those gentlemen whose answer I now inclose to you. by this you will percieve that they are not disposed to go, in behalf of mr Stewart, beyond the original terms, which being changed, they chuse to withdraw, paying his board, which I believe they have enabled him to do by remittance. 
                    
                    I am sorry, on his account, for this change of purpose, but having no part in it, I can but convey to you their determination, and with my best wishes for the success of your establishment, I tender you the assurance of my respect.
                    
                        Th: Jefferson
                    
                